United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3229
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Arkansas.
                                        *
Terry L. Sanders,                       *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 23, 2010
                                Filed: April 6, 2010
                                 ___________

Before RILEY,1 Chief Judge, BYE and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

       Terry Sanders directly appeals after he was convicted and sentenced in the
district court2 upon his guilty plea to intentionally conveying false and misleading
information that he was involved with and had knowledge of an international terrorist
plot to poison the food supply in the United States, in violation of 18 U.S.C.
§ 1038(a)(1). His counsel has moved for permission to withdraw, and has filed a brief

      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
      2
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
under Anders v. California, 386 U.S. 738 (1967), questioning the district court’s
finding that Sanders was competent to enter his guilty plea and suggesting that the
court should have ordered a competency hearing because Sanders had a history of
mental illness. In a pro se supplemental brief, Sanders argues that his counsel was
ineffective. Sanders has also filed a motion requesting that his attorney be ordered to
provide him with certain documents.

       We conclude that the district court committed no error in finding Sanders
competent to enter his guilty plea. At the change-of-plea hearing, Sanders was
responsive and engaged when the court addressed him, and he indicated that he was
not under the influence of drugs or medication. At his sentencing hearing, Sanders
confirmed that he was satisfied with his counsel and saw no reason to withdraw his
guilty plea. See United States v. Rollins, 552 F.3d 739, 741-42 (8th Cir. 2009) (even
if suffering from disease, defendant’s plea is valid if record demonstrates he
understood charge against him, was not dissatisfied with services rendered by his
attorney, and entered his plea knowingly and voluntarily); United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (one important way district court can
ensure plea agreement is knowing and voluntary is to question defendant properly
about decision to enter agreement); see also United States v. Murphy, 572F.3d 563,
569 (8th Cir. 2009) (district court’s finding of defendant’s competence reviewed for
clear error); United States v. Day, 949 F.2d 973, 982 (8th Cir. 1991) (absent some
contrary indication, trial judges are entitled to presume that defendants are competent).
We also conclude that the district court committed no procedural or substantive error
in sentencing Sanders. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (standards for reviewing sentence).

       As to Sanders’s ineffective-assistance claim, we decline to consider this matter
on direct appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007)
(appellate court ordinarily defers ineffective-assistance claims to 28 U.S.C. § 2255
proceedings).

                                          -2-
       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, we deny Sanders’s motion, and we affirm the judgment
of the district court.
                       ______________________________




                                       -3-